Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 2, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
*903Claimant worked as a make-up artist for a photography studio. Her employment was terminated because she complained about a co-worker in the presence of customers. The Board denied claimant’s application for unemployment insurance benefits, finding that she was terminated for misconduct. Upon review of the record, we find the Board’s decision to be supported by substantial evidence. Evidence was adduced at the hearing that after claimant had been warned about arguing with and complaining about co-workers in the presence of customers, claimant complained about a co-worker leaving early while customers were present. In view of this, we decline to disturb the Board’s decision.
White, J. P., Casey, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.